Citation Nr: 9905892	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a 
skull contusion.

4.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a right wrist disorder.

5.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
December 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office (RO).  An August 1990 rating decision denied service 
connection for residuals of a left leg injury and a rating in 
excess of 10 percent for duodenal ulcer.  A January 1993 
rating decision, in pertinent part, denied service connection 
for bilateral hearing loss.  A March 1994 rating decision 
denied service connection for a contusion of the skull.  A 
November 1996 rating decision denied compensation under 
38 U.S.C.A. § 1151 for a right wrist injury.  At a hearing 
before a traveling member of the Board in August 1998, it was 
stipulated that the issues stated on the preceding page were 
the only issues on appeal.


FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has residuals of a skull contusion in 
service, and no competent evidence has been submitted to show 
that bilateral hearing loss is related to service.

2.  The veteran's duodenal ulcer disease is no more than 
mild.
CONCLUSIONS OF LAW

1.  The claims of service connection for residuals of a skull 
contusion and bilateral hearing loss are not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 
3.303 (1998).

2.  A rating in excess of 10 percent for duodenal ulcer is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.2, 4.4, 4.41 and Part 4, Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service incurrence for certain chronic 
diseases including sensorineural hearing loss will be 
presumed if the condition is manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§  3.307, 3.309 (1998).  
Further, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered in these claims is 
whether they are well-grounded.  If not, they must fail and 
there is no further duty to assist the veteran in the 
development of the claims.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation of the disability 
as service connected, it requires evidence relevant to the 
requirement of service connection and of sufficient weight to 
make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
requirements for a well-grounded claim for service connection 
are outlined in Caluza v. Brown, 7 Vet. App. 498 (1995).  
There must be competent evidence of a current disability (a 
medical diagnosis). Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There 
must also be competent evidence showing incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Layno v. Brown, 6 Vet. App. 465 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  There must 
also be a nexus between the inservice injury or disease and 
the current disability (medical evidence); Lathan v. Brown, 
7 Vet. App. 359 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Bilateral Hearing Loss

The veteran's service medical records show hearing at a July 
1945 entrance examination of 15/15, bilaterally, whispered 
voice testing.  In November 1948, the veteran presented to a 
service department EENT clinic and was indicated to have 
impaired hearing in his right ear.  It was noted at this time 
that the veteran's ear ached from code work.  The veteran's 
DD Form 214, Report of Separation from the Armed Forces of 
the United States, shows that during this period, he was at 
the United States Army Signals School at Fort Monmouth, New 
Jersey, enrolled in a high speed radio operator's course.  
Service medical records for the remainder of the veteran's 
active duty, which ended in December 1952, show no further 
complaints or findings of hearing loss.  On December 1952 
medical examination for service separation, his hearing was 
15/15, bilaterally, whispered and spoken voice.

On VA examination in May 1953, there were no complaints or 
findings of a hearing loss.  The veteran's hearing was 
reported to be grossly intact on physical examination in 
connection with a VA hospitalization in December 1989.

At a personal hearing in August 1993, the veteran testified 
that he was removed from his work in 1948 because of problems 
with hearing loss and that this event is recorded in his 
service medical records.  At a personal hearing in August 
1998, the veteran said that he had a hearing problem when he 
got out of service.  He further said that at the time he had 
continuous ringing in his ears and experienced occasional 
related difficulty hearing.

Service medical records show the veteran was evaluated and 
treated for right ear hearing impairment in November 1948.  
The service medical records do not show a chronic hearing 
loss.  By the time the veteran was separated from service, 
his hearing was clinically normal.  Thus, his service medical 
records are consistent with an episode of right ear hearing 
loss, which was acute and transitory.  Following the 
veteran's December 1952 discharge from service, there is no 
medical evidence of a hearing loss disability.  Early 
postservice examination records, to the extent that they 
address the veteran's hearing, do not reflect a hearing 
deficit.

The medical evidence does not show any current hearing 
disability let alone one attributable to service.  Thus, the 
claim for service connection for bilateral hearing loss is 
not well grounded.  Caluza, supra.  Even if a hearing loss 
were currently shown, there would have to be competent 
medical evidence linking the condition to service, and no 
such evidence has been submitted.  Thus, the claim must be 
denied as not well grounded.

Residuals of a Skull Contusion

The veteran testified at his hearing in August 1993 that he 
has an area on his skull where hair does not grow as a result 
of a contusion he sustained in service.

Service medical records show that the veteran presented to a 
service department ear, nose and throat clinic in July 1950 
with complaints of headaches localized in the area of the 
right frontal bone, superior to the sinus area.  Tenderness 
of a superficial character was noted over the right frontal 
bone sinus.  The examiner noted that the veteran's complaints 
of pain had no ENT basis and were possibly the result of a 
contusion.  Examination of the veteran's head, face and skull 
on service separation in December 1952 revealed no 
abnormalities.

Postservice clinical data are also negative for any abnormal 
findings referable to the veteran's skull.  On initial VA 
examination in May 1953, his head was found to be normal.  
Clinical records received subsequent to this examination make 
no reference to the veteran's skull except for his self-
reported history of a head injury in service to include the 
notation on a December 1992 VA PTSD examination that he 
related he sustained a bad head contusion undergoing training 
in the Army.

At his personal hearing in August 1998, the veteran testified 
that he sustained a contusion in service and presently had a 
lump on his head.  He further indicated that he has headaches 
and tinnitus related to his skull injury.

While the veteran asserts that he currently has residuals of 
a skull contusion sustained in service, the medical evidence 
does not substantiate his assertions.  The record reveals a 
possible contusion over the right frontal bone sinus in 
service. However, the absence of any indication on his 
separation examination or in the postservice clinical data of 
any complaints or findings of sequelae from a contusion of 
the skull supports a conclusion that any such contusion in 
service was acute and transitory and resolved prior to his 
service separation.  Assertions of medical relationships, 
causation or diagnosis made by anyone lacking the medical 
knowledge and expertise to enter such a judgment, including a 
statement by the veteran cannot constitute evidence 
sufficient to enter a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  There is no evidence of 
record, other than the veteran's own assertions, that he 
currently has any residuals of a skull contusion.  Absent 
evidence establishing the presence of a disability, there can 
be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  As the Board finds that the veteran has provided no 
competent evidence of any residual disability stemming from a 
skull contusion in service, the veteran's claim for service 
connection for such disability is not well grounded and must 
be denied.

II.  Increased Evaluation for Duodenal Ulcer

The Board finds that the veteran's increased rating claim is 
well grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The relevant evidence has been developed and there 
is no further duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule of rating 
disabilities.  Separate codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history so that the report of a rating examination, and the 
evidence as a whole, may yield a current rating which 
adequately reflects all elements of a disability including 
the effects on ordinary activity.  38 C.F.R. §§  4.1, 4.2, 
4.10, 4.41 (1998).

The veteran's service medical records show no complaints, 
findings or diagnoses of an ulcer disorder.  However, on a VA 
gastrointestinal series in October 1953 he was found to have 
a large and constantly deformed duodenal bulb as a result of 
a small duodenal ulcer.  Service connection for a duodenal 
ulcer on a presumptive basis was, thus, established by an RO 
rating action in January 1954.  This disorder was rated 
10 percent disabling, effective from December 1952.

Subsequent clinical data on file contain no reference to the 
veteran's ulcer disorder or to any gastrointestinal 
complaints until the late 1980's.  An upper gastrointestinal 
series in February 1987 was interpreted to reveal findings 
consistent with previous inflammatory disease in the 
prepyloric region of the stomach, but no acute active 
disease.  VA outpatient treatment records compiled between 
December 1988 and May 1990 show that beginning in January 
1989, the veteran presented on several occasions with 
problems involving nausea, vomiting and complaints of 
abdominal pain.  An upper gastrointestinal series in January 
1989 detected no organic lesions involving the upper 
gastrointestinal tract or mid small bowel.  Although reflux 
of the proximal small bowel in the area of the stomach was 
visualized fluoroscopically, no associated ulcer or 
obstructing lesion was detected. 

 In February 1989, the veteran complained of a 3-month 
history of recurring mid abdominal pain.  His weight was 
201 pounds.  It was indicated that he had undergone a recent 
weight loss of 1 1/2 pounds.  It was noted in August 1989 as 
a diagnostic assessment, that the veteran's ineffective 
coping with life situations was leading to GI upset.

At a personal hearing in February 1991, the veteran testified 
that he was currently being treated for an ulcer condition.  
He indicated that he had nonincapacitating occasional 
flareups of ulcer symptoms lasting for a day or two, usually 
every month.  He also testified that he was on a restricted 
diet.  He described his ulcer symptoms.  He said that he had 
not had any recent weight loss and in fact, had had a little 
bit of a weight increase over the last month and a half.

When the veteran was evaluated for complaints of abdominal 
pain in October 1991, irritable bowel syndrome was diagnosed, 
and he was noted to have "old" peptic ulcer disease.

When he was seen at a VA gastroenterology clinic in December 
1991, the veteran weighed 209 1/2 pounds.  He informed the 
examiner that he recently experienced two bouts of nausea and 
vomiting, the first event lasting for days.  He reported that 
he was doing quite well on Carafate.  The examiner indicated, 
as a diagnostic impression, his belief that the veteran might 
have experienced a small bowel obstruction.  Subsequent VA 
gastroenterology outpatient treatment records, dated in 
February 1992 and April 1992, note the veteran's complaints 
of recurrent epigastric distress.  In February 1992, the 
veteran was noted to have undergone a small bowel series, 
which was indicated to be normal with no obstruction.  
Irritable bowel syndrome was diagnosed on both occasions.

On a VA stomach examination in April 1993, it was noted the 
veteran had abdominal complaints since the 1950's, including 
complaints of cramps, nausea, vomiting, diarrhea and episodes 
of hematemesis.  He denied any episodes of melena associated 
with his hematemesis, but said that he did have episodes of 
melena without hematemesis.  He stated that he was trying to 
lose weight and had during the prior year noted a weight loss 
of 10 pounds.  His current weight was 211 pounds, and his 
weight in the past year had been over 220 pounds.  He also 
reported episodes of dysphagia to solids occurring once 
weekly.  The examiner noted that the veteran's last CBC was 
in April 1993 and showed hemoglobin of 13.1 and a hematocrit 
of 39.5, with an MCV of 88.5, which was suggestive of mild 
anemia.  The veteran reported that he had not had any 
symptoms of vomiting in the last year, had had hematemesis 
twice yearly for the last several years and had noted 
episodes of melena that have not been associated with 
hematemesis 1 or 2 times over the last several years.  He 
added that he experienced abdominal pain and vomiting 
episodes, lasting up to one day, approximately twice yearly.  
On examination of the abdomen, he was found to have a right 
upper quadrant scar from a previous cholecystectomy.  His 
bowel sounds were normal.  There was no evidence of bulging 
flanks or shifting dullness to percussion.  The abdomen was 
tympanic to percussion examination.  The veteran had mild 
tenderness in the left lower quadrant and also some mild 
tenderness in the right mid abdomen.  The abdomen appeared to 
be soft with no rebound or guarding at the sites of the mild 
abdominal tenderness.  On rectal examination, there was no 
referred pain to the abdomen.  Stool was yellow and Hemoccult 
negative.  Recurrent abdominal pains with constipation, 
probably secondary to irritable bowel syndrome and mild 
anemia with lower quadrant tenderness which could possibly be 
secondary to diverticular disease were diagnosed.  It was 
also indicated that the veteran might also have a component 
of intermittent esophageal spasms at the gastroesophageal 
junction causing his symptoms.

At a personal hearing in August 1993, the veteran testified 
that he was currently in treatment for his ulcer, saw a VA 
physician every 2 to 3 months for complaints and used Zantac 
after meals.  He testified that he experienced epigastric 
pain, very severe at times and was recently found to be 
anemic.

At a personal hearing in August 1998, the veteran described 
abdominal discomfort, to include pain and nausea, which he 
attributed to his service-connected ulcer.  He said he was on 
a special diet and was presently losing weight, about 
1 pound, because of his ulcer condition.  He testified that 
Mephenytoin was prescribed ulcer and that he took 5 tablets a 
day.  He said that when his ulcer flared up, its disabling 
effects were "pretty bad" and he had to rest.
Duodenal ulcer disorder is rated under Code 7305.  A 
10 percent evaluation is assigned for mild duodenal ulcer 
disease, with recurrent symptoms once or twice yearly, and a 
20 percent rating is assigned when it is moderate, with 
recurrent episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  38 C.F.R. Part 4, Diagnostic Code 7305.

At the outset, the Board notes that many of the 
gastrointestinal symptoms the veteran attributes to his ulcer 
disease, including epigastric pain and discomfort, stem from 
disorders other than the ulcer disease, primarily irritable 
bowel syndrome and/or diverticular disease.  The ulcer 
disease is shown by upper gastrointestinal series to be 
inactive and essentially asymptomatic.  A longitudinal review 
of the clinical record does not show that the veteran's 
service-connected ulcer is more than mild.  He asserts that 
the ulcer disease is manifested by weight loss (which is a 
criterion for a still higher, 40 percent, rating).  However, 
the clinical evidence does not reflect a weight loss but on 
the contrary shows weight gains from 1989 to 1991, and again 
from 1991 to 1993.  His testimony that he recently lost 1 
pound does not suffice to negate the overall finding based on 
the record that he has no weight loss.

The evidence simply does not show that due to ulcer disease 
there is the impairment of health contemplated by the 
20 percent evaluation.  The record reflects no more than mild 
duodenal ulcer symptoms.  Accordingly, the 10 percent 
evaluation currently assigned is proper.

While the Board has considered the provisions of 38 U.S.C.A. 
§ 5107 (a), the record does not demonstrate an approximate 
balance of positive and negative evidence and, hence, § 5107 
is not for application.  


ORDER

Service connection for a bilateral hearing loss and for 
residuals of a skull contusion is denied.

An increased rating for a duodenal ulcer is denied.


REMAND

The veteran contends that he has chronic left leg disability, 
to include left leg shortening, attributable to an inservice 
injury to his foot.

Service medical records show that an x-ray of the left foot 
in November 1949 was interpreted as showing an old fracture 
of the scaphoid without displacement.

Postservice clinical data show that in October 1989, the 
veteran sustained an intertrochanteric fracture of the left 
femur as the result of a fall at his home.  He underwent 
emergency surgery involving open reduction and internal 
fixation at a private medical facility and, in May 1990, was 
noted by VA physicians to be postoperative intertrochanteric 
left hip fracture healed with some shortening.

At a personal hearing on appeal in February 1991, the veteran 
described an injury to his left leg in service when he was on 
an obstacle course and jumped off a wall he was scaling.  At 
his August 1998 hearing, he further described the injury to 
his left leg in service and indicated that the left lower 
extremity was placed in a cast. 

The veteran is also seeking benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for a right wrist disorder which he 
maintains is the result of both an injury in service and a 
reinjury during a period of VA hospitalization.  38 U.S.C.A. 
§ 1151 provides that where any veteran shall have suffered an 
injury, or an aggravation of an injury as a result of 
hospitalization, medical or surgical treatment not the result 
of his own willful misconduct and such injury or aggravation 
results in additional disability to him or his death, 
disability or death compensation shall be awarded in the same 
manner as if such disability, aggravation or death were 
service connected.

38 C.F.R. § 3.358 (1998) the regulation implementing the 
statute provides, in pertinent part, that the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting to determine 
whether there indeed is additional disability due to 
hospitalization or treatment.

The Board finds that further development by the RO is 
indicated by the current record which includes a summary of 
the veteran's hospitalization beginning in October 1989 at 
the Wilkes-Barre, Pennsylvania VA Medical Center.  This 
summary shows that while hospitalized for rehabilitation 
therapy following an injury to his left leg, the veteran 
sustained a fracture of the distal end of the radius of the 
right wrist.  The injury occurred as a result of the veteran 
falling while ambulating with crutches in a hallway marked 
with "wet floor" signs.  The complete hospital records of 
this period of VA hospitalization are not in the claims 
folder.  

To ensure that VA has met its duty to assist the veteran in 
the development of facts pertinent to the claim and to assure 
due process, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a special orthopedic evaluation of 
his left lower extremity to determine the 
current status and etiology of all 
disorders present.  The examiner is 
specifically requested to provide an 
opinion as to the possible relationship 
between any current findings and the 
scaphoid fracture noted on x-ray in 
service.  The opinion should reflect a 
review of the entire record including the 
veteran's service medical records.  
Reasons upon which any opinion or comment 
is based should be clearly set forth. 

2.  The RO should obtain for association 
with the claims folder complete clinical 
records of the veteran's hospitalization 
at the Wilkes-Barre VA Medical Center 
between October 1989 and February 1990.  
If any records are unavailable because 
they have been lost or destroyed, it 
should be so certified.

3.  After the development requested above 
is completed, the case should be further 
reviewed by the RO.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.  




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

